DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/31/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted and filed after the mailing date of the Final Rejection on 03/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the phrase/feature “first body portion includes a first locating portion and the second body portion includes a second locating portion, wherein the first and second locating portions are configured to cooperate to fix the first body portion relative to the second body portion in each of the predefined angular orientations” is not found in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second contact features (613, 615) and the first and second locating portions must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-15, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a first adjunct element disposed on an outwardly facing surface of the first body portion; and (c) a second adjunct element disposed on an outwardly facing surface of the second body portion does not reasonably provide enablement for having the first and second body portions fixable relative to one another in each of the angular orientations and/or the first and second body portions are configured to move relative to one another between the predefined angular orientations and be fixed relative to one another in each of the predefined angular orientations.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. How are the first and second body portions are fixable relative to one another in each of the angular orientations?  How are the predefined angular orientations achieved? Also the first and second locating portions are not described or shown. The specification is silent with how the body portions are fixed in a predefined angular orientation(s) and what the first and second locating portions are.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-15, and 23, is/are rejected under 35 U.S.C. 103 as obvious over Schmid et al. (US 20130256378 A1) in view of Shelton, IV et al.  (US 20150351761 A1) and further in view of Yoon (US 5655698 A).
Regarding claims 1 and 23, Schmid et al. discloses an apparatus (12900) comprising: (a) a body including: (i) a first body portion (12990), (ii) a second body portion (12922) opposed from the first body portion, and (iii) a connecting portion (flexible joint 12991) that couples a proximal end of the first body portion with a proximal end of the second body portion, wherein the connecting portion is configured to permit the first and second body portions to move toward and away from one another between a plurality of predefined angular orientations in each of which the body defines a distally opening angle ([0447] figs. 149-151); (b) a first adjunct element (12995) disposed on an outwardly facing surface of the first body portion; and (c) a second adjunct element (12620 or 12825) disposed on an outwardly facing surface of the second body portion (Schmid et al. also teachers having second anvil adjunct elements 20562/2118/2080 [0642-0647], figs. 251-262), 
wherein the first and second body portions are configured to move relative to one another between the predefined angular orientations (flexible joint 12991 allows the portions to move between angular orientations) and in an angular orientation the first body portion is configured to apply the first adjunct element to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector ([0447], figs. 149-151).  Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable portion (2196) to attach members ([0646-0649], figs. 251-262).
Schmid et al. fails to disclose the body portions are moved between predefined angular orientations and be fixed relative to one another in each of the predefined angular orientations such that in each of the angular orientations the first body portion is configured to apply the first adjunct element to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector and the first body portion includes a first locating portion and the second body portion includes a second locating portion, wherein the first and second locating portions are configured to cooperate to fix the first body portion relative to the second body portion in each of the predefined angular orientations
However, since “fixed” is not a structure or mechanism then examiner considers that one could squeeze the body portions together more one time and less another is which the flexible joint 12991 would return the body portions not quite to the original angles/states thus fixed in a new/different angle albeit small change and depending on how much force/squeezing was applied and how long.
Schmid et al. states: “a clinician could flex the top portion 12990 and the bottom portion 12922 toward one another, position the loading assembly between the anvil 12560 and the support portion 12610, and release the flexed loading assembly such that it can resiliently expand and bias the top portion 12990 against the anvil 12560 and the bottom portion 12922 against the support portion 12610” [0447]
Shelton, IV et al. teaches a similar adjunct applicator (1090’) for attaching to an open effector (50) with two body portions (1102/1104) that are fixed relative to one another in angular orientations (10 to 40 degrees) such that in each of the angular orientations the first body portion is configured to apply a first adjunct element (1000) to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element (1000) to a second jaw [0148] of the surgical stapler end effector and first body portion includes a first locating portion (1104) and the second body portion includes a second locating portion (1102), wherein the first and second locating portions are configured to cooperate to fix the first body portion relative to the second body portion in each of the predefined angular orientations ([0147-0149], figs. 32-33).
Yoon teaches a similar adjunct applicator (44) for attaching to an open effector (20) with a buttress/cartridge member (40) which is capable of holding the body portions fixed relative to one another in angular orientations via inserting the ends into one of the slots (59) in the buttress/cartridge member (40) such that in each of the angular orientations the first body portion is configured to apply a first adjunct element  to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector (col. 5, lines 7-67, figs. 1-2).
Given the teachings of Schmid et al. of having an adjunct/buttress applicator/retainer with a first body portion and a second body portion that is adjustable for different angles there between the two body portions, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the applicator/retainer to have the first and second body portions configured to move relative to one another between the predefined angular orientations and be fixed relative to one another in each of the predefined angular orientations such that in each of the predefined angular orientations the first body portion is configured to apply the first adjunct element to a first jaw of a surgical stapler end effector and the second body portion is configured to simultaneously apply the second adjunct element to a second jaw of the surgical stapler end effector and the first body portion includes a first locating portion and the second body portion includes a second locating portion, wherein the first and second locating portions are configured to cooperate to fix the first body portion relative to the second body portion in each of the predefined angular orientations to have a desired selected number of degrees for precise adjustment of the applicator/retainer to apply the adjunct on a jaw/effector as taught by Shelton, IV et al. and Yoon.
Regarding claims 3-8 and 14, Schmid et al. discloses the applicator (12900) can be adjusted at a plurality of angular orientations in each of which the body defines a distally opening angle [0447], wherein the body further includes a first tab (12995) extending from the first body portion and a second tab (12825) extending from the second body portion, Schmid et al. also teaches having a wing support cam (figs. 251-254, wing 2116, figs. 255-262) in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable wing portion (2196) to attach members ([0646-0649], figs. 251-262).  Shelton, IV et al. also teaches a first pair of wings (1104/1102/1106) coupled to the first body portion, wherein the first pair of wings is configured to engage and support the second body portion relative to the first body portion to define and maintain the distally opening angle, a second pair of wings coupled to the second body portion, wherein the second pair of wings is configured to engage the first body portion to define the distally opening angle ([0147-0149], figs. 32-33) and Yoon also teaches a base buttress/cartridge member (40) removably coupled to the body, wherein the base is configured to support the body at the plurality of angular orientations (via inserting the ends into one of the slots 59 col. 5, lines 7-67, figs. 1-2), wherein the first and second tabs are configured to mate with a plurality of slots (59) in the base, wherein the base includes a first slot configured to set the angular orientation of the body to define a first distally opening angle, wherein the base includes a second slot configured to set the angular orientation of the body to define a second distally opening angle different than the first distally opening angle  (via inserting the ends into one of the slots 59 col. 5, lines 7-67, figs. 1-2) wherein the first pair of slots is configured to define a first distally opening angle of the body, wherein the second pair of slots is configured to define a second distally opening angle of the body (sots 59 are capable of distally opening an angle of the body via inserting the ends into one of the slots 59 col. 5, lines 7-67, figs. 1-2).
Regarding claim 9, Schmid et al. discloses the first body portion (12990) includes a first panel (12995) and the second body portion (12922) includes a second panel (12825).  
Regarding claims 10-11, Schmid et al. discloses the first or second adjunct elements include a buttress/tissue thickness compensator (12620).  
Regarding claim 12, Schmid et al. teaches having adjunct elements releasably attached to body portions/retainers with an adhesive [0551, 0571, 0574-057, 0634, 0660-0661, 0672, 0689-0690] in which the applying adhesive teaching could be used to have the first and second adjunct elements releasably attached to the first and second body portions, respectively, with an adhesive.
Regarding claim 13, Schmid et al. discloses an applicator/retainer 19700 includes a third body portion (2112/2052/2192) configured to be gripped by a user - Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 each with a body includes a third body portion (2112/2052/2192) configured to be gripped by a user ([0642-0648], figs. 251-262).
Regarding claim 15, Schmid et al. discloses a surgical assembly comprising:(a) an end effector (fig. 149), wherein the end effector includes a first jaw (12560) having a plurality of staple forming pockets and a second jaw (12610) having a plurality of openings configured to house a plurality of staples; and (b) the apparatus of claim 1, wherein the first body portion is configured to apply the first adjunct element to the first jaw, wherein the second body portion is configured to apply the second adjunct element to the second jaw ([0446-0448] figs. 148-151).  Schmid et al. also teaches a surgical assembly comprising:(a) an end effector ([0642-0648], figs. 251-262), wherein the end effector includes a first jaw (19720) having a plurality of staple forming pockets and a second jaw (19690) having a plurality of openings configured to house a plurality of staples; and (b) the apparatus of claim 1, wherein the first body portion is configured to apply the first adjunct element to the first jaw, wherein the second body portion is configured to apply the second adjunct element to the second jaw ([0446-0448] figs. 148-151) via an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 ([0642-0648], figs. 251-262).

Claim(s) 21-22, is/are rejected under 35 U.S.C. 103 as obvious over Schmid et al. (US 20130256378 A1) in view of Yoon (US 5655698 A) and further in view of Shelton, IV et al. (US 20180235626 A1).
Regarding claim 21, Baxter, III et al. discloses apparatus comprising: (a) a body (12900) including a pair of rigid planar portions (12990/12992)  having proximal ends (ends or hooks 12994) coupled together with a connecting portion (flexible joint 12991), wherein the connecting portion is configured to permit the pair of rigid planar portions to move toward and away from one another between a plurality of discrete angular orientations (flexible joint 12991 allows the portions to move between angular orientations, [0447], figs. 149-151); 
(b) a pair of adjunct elements (12620 or 12825 and/or 12995) disposed on outwardly facing surfaces of the rigid planar portions ([0915-figs. 381-384 and Schmid et al. also teachers having second anvil adjunct elements 20562/2118/2080 [0642-0647], figs. 251-262). Schmid et al. also teaches an applicator/retainer 19700 with first body portion 2052 and a second body portion 2054 that installs a staple cartridge 19690 into a staple cartridge channel 19740 and then presses an anvil-attachable layer 2056 against an anvil 19720 and applicator/retainer 2110 with body portions 2114/2118 having support 2116 in between the two bodies to have an angle and similar retainer 2170 and also teaches having a proximal button 2192 that pushes a moveable portion (2196) to attach members ([0646-0649], figs. 251-262).
Schmid et al. fails to disclose having (c) a base including a first base surface configured to be placed against a work surface and a second base surface configured to engage distal ends of the rigid planar portions and thereby fix the rigid planar portions in each of the discrete angular orientations, wherein the rigid planar portions in each of the discrete angular orientations are configured to be received between and against opposed stapling surfaces of a surgical stapler end effector in an open state wherein the rigid planar portions are configured to form a wedge shape when coupled to the second base surface in each of the discrete angular orientations.
Yoon teaches a similar adjunct applicator (44) for attaching to an open effector (20) with a buttress/cartridge base member (40) including a first base surface configured to be placed against a work surface and a second base surface configured to engage distal ends (distal ends or hooks 12994) of the rigid planar portions (insert into slots 59) and thereby fix the rigid planar portions in each of the discrete angular orientations, wherein the rigid planar portions in each of the discrete angular orientations are configured to be received between and against opposed stapling surfaces of a surgical stapler end effector in an open state (capable of holding the planar portions, col. 5, lines 7-67, figs. 1-2).
Shelton, IV et al. teaches having a base (2100 or 2200) including a first base surface (surface having retainers 2222) configured to be placed against a work surface (2202, figs. 13-14) and a second base surface (2205) configured to engage distal ends of rigid planar portions (2220) and thereby fix the rigid planar portions in each of the discrete angular orientations (fig. 13 shown angled in which 220 can be attached when angled), wherein the rigid planar portions in each of the discrete angular orientations are configured to be received between and against opposed stapling surfaces of a surgical stapler end effector in an open state wherein the rigid planar portions are configured to form a wedge shape when coupled to the second base surface in each of the discrete angular orientations (capable of being shaped as desired, [0240-0250], figs. 12-14) and teaches a base (13612) configured to engage distal ends of a rigid planar portion (13614) and thereby fix the rigid planar portion (via 13618/13616) in a discrete angular orientation wherein the rigid planar portion is configured to form a wedge shape when coupled to the base surface ([0701-0705], figs. 107-108).
Shelton, IV et al. states: “arms 2210 that extend from an elongated body 2206 of the frame 2200 and that can be shaped to conform to an outward facing surface of the upper jaw 2202. As such, the attachment arms 2210 can assist with securing the position of the frame 2200 and adjunct 2220 relative to the upper jaw 2202, such as before and during firing of staple” [0243].
Given the teachings of Schmid et al. of having an adjunct/buttress applicator/retainer with a first body portion and a second body portion that is adjustable for different angles there between the two body portions, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the base with including a first base surface configured to be placed against a work surface and a second base surface configured to engage distal ends of the rigid planar portions and thereby fix the rigid planar portions in each of the discrete angular orientations, wherein the rigid planar portions in each of the discrete angular orientations are configured to be received between and against opposed stapling surfaces of a surgical stapler end effector in an open state wherein the rigid planar portions are configured to form a wedge shape when coupled to the second base surface in each of the discrete angular orientations for precise adjustment of the applicator/retainer to apply the adjunct on a jaw/effector as taught by Shelton, IV et al. and Yoon.
Regarding claim 22, Schmid et al. discloses each of the planar portions includes a tab (ends or hooks 12994) and Yoon teaches the second base surface includes a plurality of slots (59) configured to receive the tabs to fix the body in the discrete angular orientations. Shelton, IV et al. also teaches the second base surface includes a plurality of slots (2226 and channel/slot at 2230) configured to receive tabs (2222 can be bent) to fix the body in the discrete angular orientations ([0240-0250], figs. 12-14) and teaches a base (13612) configured to engage distal ends of a rigid planar portion (13614) and thereby fix the rigid planar portion (via 13618/13616) in a discrete angular orientation wherein the rigid planar portion is configured to form a wedge shape when coupled to the base surface ([0701-0705], figs. 107-108).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-18, AND 21-23 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 16-18 are allowed.
Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical stapler end effector and an adjunct applicator comprising all the structural and functional limitations and further the adjunct applicator with first and second body portions joined together to define a distally opening angle and having a strut hingedly coupled to the second body portion, wherein the first body portion includes one or more retaining notches arranged along a distal length of the first body portion, wherein the strut is configured to mate with a selected one of the retaining notches to define a corresponding distally opening angle between the first and second body portions.  Having the strut engage retaining notches provides an effective adjustment of placing the adjuncts on the surgical effector at the desired angle.  
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., fixing mechanism) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It remains unclear how the body portions are fixed at different angles and is not clear what the locating portions are and if they are the mechanism that fixes the body portions at different angles.
                               Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20070246505 A1 - “the cartridge 20 and carrier 15 are made of suitably thin and flexible but durable and resilient materials as exemplified by biocompatible plastics materials known to those skilled in these arts” [0037] and see references cited, form 892.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731